Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 3-4, 6-9, 21-22, and 24-27 are presented for examination.
Claims 3, 6, 8-9, 21, 24 and 26-27 are amended. 
Claims  1, 2, 5, 10-20, 23 and 28-36 are canceled.

Response to Arguments
Regarding 35 U.S.C. 102 and 103 applicant’s arguments, see page 8, filed June 1, 2022, with respect to claims  3-4, 6-9, 21-22, and 24-27  have been fully considered and are persuasive. The 35 U.S.C. 102 and 103 rejections of claims  3-4, 6-9, 21-22, and 24-27 have been withdrawn.

Allowable Subject Matter
Claim(s) 3-4, 6-9, 21-22, and 24-27  are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims  3-4, 6-9, 21-22, and 24-27   are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 3 and 21 … caching the flow registration in a memory available to the modem of the vehicle, receiving a unicast C-V2X IP packet at the modem of the vehicle from the processor of the vehicle, wherein an IP header of the unicast C-V2X IP packet includes indications of both a source port and a destination IP address; comparing the indicated source port and the indicated destination IP address to the cached flow registration to determine a matching source port and destination IP address pairing; determining a destination L2 address as the respective destination L2 address associated with the matching source port and destination IP address pairing in the cached flow registration adding a Packet Data Convergence Protocol (PDCP) header indicating the determined destination L2 address to the unicast C-V2X IP packet; determining the one or more flow attributes associated with the determined destination L2 address based at least in part on the flow registration … and in combination with other limitations recited as specified in claims 3, and 21.
In claims 6 and 24 … receiving a flow registration associated with the destination address registration from the processor of the vehicle, the flow registration indicating one or more flow attributes to use for all respective destination L2 addresses in the destination address registration;  setting the one or more flow attributes as default flow attributes for the address mapping table; receiving a unicast C-V2X IP packet at the modem of the vehicle from the processor of the vehicle, wherein an IP header of the unicast C-V2X IP packet includes indications of both a source port and a destination IP address; comparing the indicated destination IP address to the address mapping table to determine a matching destination IP address; and determining a destination L2 address as the respective destination L2 address associated with the matching destination IP address in the address mapping table; adding a Packet Data Convergence Protocol (PDCP) header indicating the determined destination L2 address to the unicast C-V2X IP packet… and in combination with other limitations recited as specified in claims 6, and 24.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Srivastava et al. (US Pub. No.: 2021/0021376) discloses to provide ultra-reliability for cellular vehicle-to-everything (C-V2X) PC5 communications, including Network Assisted mode and Autonomous mode communications. In one example, a method includes receiving, by a radio unit of a system, a communication from a user equipment, such as a V2X-UE, wherein the communication comprises a data packet, a Layer 2 destination identifier, and an indication that the data packet is associated with a transmission type; determining whether transmission for the data packet is allowed for the transmission type; based on determining that transmission for the data packet is allowed for the transmission type, communicating a response to the UE, wherein the response provides a confirmation to the UE that the data packet was received by the radio unit and that the transmission type can be performed by the radio unit; and transmitting, by the radio unit, the data packet to one or more other UEs.
Azizi et al. (US Pub. No.: 2019/0364492) discloses a circuit arrangement includes a preprocessing circuit configured to obtain context information related to a user location, a learning circuit configured to determine a predicted user movement based on context information related to a user location to obtain a predicted route and to determine predicted radio conditions along the predicted route, and a decision circuit configured to, based on the predicted radio conditions, identify one or more first areas expected to have a first type of radio conditions and one or more second areas expected to have a second type of radio conditions different from the first type of radio conditions and to control radio activity while traveling on the predicted route according to the one or more first areas and the one or more second areas.
Addepalli (US Pub. No.:2015/0029987) discloses a method in one embodiment includes intercepting a message in an on-board unit (OBU) of a vehicular network environment between a source and a receiver in the vehicular network environment, verifying the message is sent from the source, verifying the message is not altered, evaluating a set of source flow control policies associated with the source, and blocking the message if the set of source flow control policies indicate the message is not permitted. In specific embodiments, the message is not permitted if a level of access assigned to the source in the set of source flow control policies does not match a level of access tagged on the message. In further embodiments, the method includes evaluating a set of receiver flow control policies associated with the receiver, and blocking the message if the set of receiver flow control policies indicates the message is not permitted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469